                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    DARRIN P., AMBER P., and LILLY P.,                  MEMORANDUM DECISION AND
                                                        ORDER GRANTING MOTION FOR
                              Plaintiffs,               LEAVE TO FILE AMENDED
    v.                                                  COMPLAINT

    CIGNA HEALTH AND LIFE INSURANCE                     Case No. 2:18-cv-390 CW
    COMPANY and the JPMORGAN CHASE
    MEDICAL PLAN,                                       District Judge Clark Waddoups

                              Defendants.               Magistrate Judge Brooke Wells


           Before the court is Plaintiffs’ Motion for Leave to Amend. 1 Plaintiffs move the

court for leave to file an Amended Complaint against Defendants “to more fully and thoroughly

articulate their allegation that, among other things, the Defendants have violated the Mental

Health Parity and Addiction Equity Act in denying coverage for Lily's medical treatment.” 2

Defendants “do not oppose the motion for leave to file amended complaint ….” 3

           Therefore on account of no opposition being filed and that the “court should freely give

leave when justice so requires” 4 the court GRANTS Plaintiffs’ motion.

                         DATED this 17 December 2018.




                                                 Brooke C. Wells
                                                 United States Magistrate Judge


1
    ECF No. 11.
2
    ECF No. 11 p. 1.
3
    ECF No. 12.
4
    F.R.C.P. 15(a)(2).
